CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 of CAE Inc., relating to common shares to be offered under the CAE Inc. employee stock option plan, as amended, of our report dated May 19 th , 2016 relating to the consolidated financial statements and effectiveness of internal control over financial reporting which appears in CAE Inc.s Annual Report on form 40-F for the fiscal year ended March 31, 2016. 1 CPA auditor, CA, public accountancy Permit No. A123498 PricewaterhouseCoopers LLP/s.r.l./s.e.n.c.r.l. 1250 René-Lévesque Boulevard West, Suite 2500, Montréal, Quebec, Canada H3B 4Y1 T: +1 , F: +1 , www.pwc.com/ca PwC refers to PricewaterhouseCoopers LLP/s.r.l./s.e.n.c.r.l., an Ontario limited liability partnership.
